        Case 3:16-md-02741-VC Document 2837 Filed 02/27/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
 LIABILITY LITGATION
                                                  Case No. 16-md-02741-VC

                                                  PRETRIAL ORDER NO. 95:
 This document relates to:
                                                  RULING ON DEPOSITION
 Hardeman v. Monsanto, 3:16-cv-00525-VC           OBJECTIONS FOR DR. BLAIR

                                                  Dkt. No. 2815



       The plaintiff has disclosed Dr. Aaron Blair, who was chair of the IARC working group

on glyphosate, as a fact witness who would testify by deposition about IARC's conclusion that

glyphosate is a probable carcinogen. As the Court has ruled, testimony about IARC's process or

analysis is not admissible at Phase 1, subject to the very limited exceptions that have been

previously described. The deposition testimony designated by the plaintiff from Dr. Blair goes

almost exclusively to IARC's process and analysis (or to Dr. Blair's education, experience, and

credentials). This testimony is therefore inadmissible at Phase 1. However, as previously ruled,

the plaintiff may elicit brief testimony from Dr. Weisenburger about who Dr. Blair is.

       Significant portions of Dr. Blair’s testimony appear admissible during Phase 2, but the

Court assumes that the plaintiff would wish to present much less of that testimony during Phase

2. Therefore, the parties will be required to provide new Phase 2 designations of Dr. Blair’s

testimony.

       IT IS SO ORDERED.

Date: February 27, 2019                                      ___________________________
                                                             Honorable Vince Chhabria
                                                             United States District Court
